EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct typographical errors.  In particular, the first mentioned claim 21 has been canceled, and claim 22 has been made to depend on the second mentioned claim 21.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ragae Ghabrial (Reg. No. 59,104) on 16 July 2021.

The claims have been amended as follows: 
Claim 21. (Canceled) 

Claim 22. (Currently Amended) The method of Claim 21 [[22]], further comprising implementing protective measures based on results of the comparing of the peak clad temperature and/or the maximum measured internal fuel rod temperature with the one or more threshold values.

Allowable Subject Matter
Claims 1-9 and 15-31 are allowed.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646